Exhibit 10.47

EXECUTION COPY

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Release”) is made and
entered into as of this 1st day of April 2016 by and between EVERTEC Group, LLC,
a Puerto Rico limited liability company (the “Company”), and Alan Cohen Shoreman
(the “Executive”).

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Termination of Employment. Effective the close of business on March 31, 2016
(the “Separation Date”), the Executive and the Company agree that the
Executive’s employment with the Company terminated. Effective on the Separation
Date, the Executive has resigned from all positions he holds as an officer of
EVERTEC, Inc. (“Parent”) and any of its subsidiaries and affiliates, including
the Company (Parent and its direct and indirect subsidiaries and affiliates,
including the Company, are hereinafter referred to as the “Company Group”) and
from all committees of board of directors or board of managers, if applicable.
The Executive acknowledges that this Release constitutes the required notice of
termination of the Executive’s employment pursuant to Section 3(g) of the
Amended and Restated Employment Agreement, by and between the Company and the
Executive, dated October 13, 2014 (the “Employment Agreement”) and both the
Executive and the Company waive such provision and the requirements thereunder
in its entirety.

2. Settlement Payment. As a settlement payment, and provided this Release is
executed and not revoked by Executive, the Company shall provide the Executive
with the following payments and benefits:

(i) A lump sum payment of $250,000 (the “Severance Payment”) on or before 60
calendar days after the Separation Date, in accordance with Section 4(a)(ii) of
the Employment Agreement.

(ii) 6,374 restricted stock units (“RSUs”) shall automatically vest as of the
Separation Date. These RSUs are time-based and were issued pursuant to a special
grant dated as of October 15, 2014 (the “Special Grant RSUs”). The Special Grant
RSUs will be settled within 60 calendar days of the Separation Date. In
addition, 6,558 time-based RSUs (the “Time-Based RSUs”) shall automatically vest
as of the Separation Date. The Time-Based RSUs were issued pursuant to Parent’s
2015 Long Term Incentive Plan Restricted Stock Unit Award Agreement dated as of
March 13, 2015 and executed by Executive and Parent (the “2015 LTIP Agreement”)
and will be settled within 75 calendar days of the Separation Date. In addition,
3,529 performance-based RSUs shall remain outstanding and capable of vesting in
the normal course (i.e., on January 1, 2018) subject to the actual corporate
performance of Parent, in accordance with paragraph 4(a) of Executive’s 2015
LTIP Agreement.



--------------------------------------------------------------------------------

(iii) The Company shall transfer title of the Company automobile that Executive
currently utilizes at no cost to Executive within 60 calendar days after the
Separation Date.

(iv) Accrued but unused vacation, if any, as of the Separation Date, to be paid
in a lump sum on or before 60 calendar days after the Separation Date.

(v) The amount of any unpaid expense reimbursements to which Executive may be
entitled pursuant to his Employment Agreement.

(vi) The company shall provide healthcare benefits to the Executive and spouse
for a term of 365 days upon the date of execution of this agreement. Healthcare
benefit plan will be equal and/or the same as the Executive held during his
employment with the Company.

The Company may withhold from all amounts payable under this Release such
federal, state, local and payroll taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(b) Continuing Rights. The Executive agrees that, except for the payments and
benefits set forth above, he (i) has been paid all other compensation due to
him, including but not limited to all salary, hourly pay, overtime pay, bonuses,
deferred compensation, incentives and all other compensation of any nature
whatsoever, and (ii) does not have any equity or equity-based ownership interest
in Parent or any other member of the Company Group other than 27,867 shares of
the common stock of Parent. No other sums (contingent or otherwise) shall be
paid to the Executive in respect of his employment by the Company, and any such
sums (whether or not owed) are hereby expressly waived by the Executive.

(c) Continuing Entitlement. The Executive acknowledges that his continuing
entitlement to payments and benefits pursuant to this Paragraph 2 shall be
conditioned upon his continuing compliance with Paragraphs 1, 3, 4, 5, 6 and
9(c) of this Release and any violation of Paragraphs 1, 3, 4, 6 or 9(a) by the
Executive shall automatically nullify the Company’s obligation to continue to
make payments or provide benefits in accordance with this Paragraph 2.

3. General Release. As a material inducement to the Company to enter into this
Release and in consideration of the payments to be made by the Company to the
Executive in accordance with Paragraph 2 above, the Executive, on behalf of
himself, his representatives, agents, estate, heirs, successors and assigns, and
with full understanding of the contents and legal effect of this Release and
having the right and opportunity to consult with his counsel, releases and
discharges each member of the Company Group, each of their respective
shareholders, officers, directors, supervisors, members, managers, employees,
agents, representatives, attorneys, insurers, divisions, affiliates, and all
employee benefit plans sponsored by or contributed to by any member of the
Company Group (including any fiduciaries thereof), and all related entities of
any kind or nature, and its and their predecessors, successors, heirs,
executors, administrators, and assigns (collectively, the “Released Parties”)
from any and all claims, actions, causes of action, grievances, suits, charges,
or complaints of any kind or nature

 

2



--------------------------------------------------------------------------------

whatsoever, that he ever had or now has, whether fixed or contingent, liquidated
or unliquidated, known or unknown, suspected or unsuspected, and whether arising
in tort, contract, statute, or equity, before any federal, state, local, or
private court, agency, arbitrator, mediator, or other entity, regardless of the
relief or remedy; provided, however, and subject to Paragraph 4 below, this
Release is not intended to and does not limit the Executive’s right to file a
charge or participate in an investigative proceeding of a governmental agency.
Without limiting the generality of the foregoing, it being the intention of the
parties to make this Release as broad and as general as the law permits, this
Release specifically includes, but is not limited to, and is intended to
explicitly release, any and all subject matter and claims arising from or in
connection with any alleged violation by any of the Released Parties under the
Employment Agreement or Title VII of the Civil Rights Act of 1964, the Civil
Rights Acts of 1866 and 1991 and Executive Order 11246, which prohibit
employment discrimination based on race, color, religion, sex, or national
origin; the Age Discrimination in Employment Act of 1967 and the Older Workers
Benefit Protection Act of 1990, which prohibit employment discrimination because
of age against individuals who are 40 years of age or older; the Equal Pay Act,
which prohibits sex-based wage discrimination against men and women who perform
substantially equal work in the same establishment; the Americans with
Disabilities Act of 1990 (ADA), which prohibits employment discrimination
against qualified individuals with disabilities in the private sector, and in
state and local governments; and Sections 501 and 505 of the Rehabilitation Act
of 1973, which prohibit federal contractors to discriminate in employment
against qualified individuals with disabilities; the Genetic Information
Nondiscrimination Act (GINA) of May 21, 2008, which prohibits discrimination
against employees based on genetic information; the Family and Medical Leave
Act, which protects employees’ rights to medical and family leave; the Uniformed
Services Employment and Reemployment Rights Act (USERRA); the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974 (VEVRAA); the Constitution of
Puerto Rico, which prohibits discriminatory treatment; Law 69 of July 6, 1985,
which prohibits employment discrimination on the basis of sex; Law 17 of
April 22, 1988, which prohibits sexual harassment in employment; Law 100 of June
30, 1959, as amended, which prohibits employment discrimination based on age,
race, color, sex, marital status, social or national origin, social condition,
political affiliation, political or religious beliefs, or against an employee
for being a victim or being perceived as a victim of domestic violence, sexual
aggression or stalking, or based on sexual orientation or gender identity; Law
116 of December 20, 1991; Law 44 of July 2, 1985, which prohibits employment
discrimination against qualified individuals with disabilities or under any
other local, state or federal law which prohibits discrimination, harassment or
retaliation; Act 139 of June 26, 1968 (SINOT); Act 45 of April 18, 1935 (State
Insurance Fund); the Employee Retirement Income Security Act of 1974 (ERISA);
the Workers Adjustment Retraining and Notification Act (WARN); the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA); the Federal Bankruptcy Act;
the Insurance and the Civil Codes of Puerto Rico; Law 80 of May 30, 1976; Law
379 (Days and Hours of Work); Law 96 of June 26, 1956 (Minimum Wage); Law 180 of
July 27, 1998 (vacation and sick leave) and any other federal, state or local
(including Puerto Rico) laws (including, with respect to each law or regulation
referenced above, any amendments thereto), whether based on statute, regulation
or common law, providing workers’ compensation benefits; restricting an
employer’s right to terminate employees or otherwise regulating employment; or
enforcing express or implied employment contracts or requiring an employer to
deal with employees fairly or in good faith;

 

3



--------------------------------------------------------------------------------

providing recourse for alleged wrongful discharge, harassment or discrimination,
physical or personal injury, emotional distress, fraud, negligent
misrepresentation, libel, slander, defamation and similar or related claims and
any other statutory claim, tort claim, employment or other contract or implied
contract claim, or common law claim for wrongful discharge, breach of an implied
covenant of good faith and fair dealing, defamation, invasion of privacy, or any
other claim, arising out of or in connection with or involving his employment
with the Company, the termination of his employment with the Company, or
involving any other matter, including but not limited to the continuing effects
of his employment with the Company or termination of employment with the
Company. The Executive further acknowledges that he is aware that statutes exist
that render null and void releases and discharges of any claims, rights,
demands, liabilities, action and causes of action that are unknown to the
releasing or discharging party at the time of execution of the release and
discharge. The Executive hereby expressly waives, surrenders and agrees to
forego any protection to which he would otherwise be entitled by virtue of the
existence of any such statute in any jurisdiction including, but not limited to,
the Commonwealth of Puerto Rico. The waivers and releases previously mentioned
include any damages arising after the signature of this document as a result of
the continuous effect of any act or omission that occurred before the signature
of this document. Notwithstanding the foregoing, this Release will not waive
rights or claims that may arise after the Release becomes effective, nor will it
apply to any rights of indemnification, contribution, or to be held harmless, or
to the coverage afforded by any directors and officers insurance maintained by
the Company Group, as in effect as of the Separation Date. This Release will not
waive any rights to which the Executive is otherwise entitled with respect to
his vested retirement benefits. This Release will not waive any right to enforce
the terms of this Release.

4. Covenant Not to Sue. The Executive, for himself, his heirs, executors,
administrators, successors and assigns agrees not to bring, file, claim, sue or
cause, assist, or permit to be brought, filed, or claimed any action, cause of
action or proceeding regarding or in any way related to any of the claims
described in Paragraph 3 hereof, and further agrees that this Release is, will
constitute and may be pleaded as, a bar to any such claim, action, suit, cause
of action or proceeding. If the Executive files a charge or participates in an
investigative proceeding of a governmental agency, or is otherwise made a party
to any proceedings described in Paragraph 3 hereof, the Executive will not seek
and will not accept any personal equitable or monetary relief in connection with
such charge or investigative or other proceeding.

5. Indemnification. The Executive will fully indemnify the Released Parties
against and will hold the Released Parties harmless from any and all claims,
costs, damages, demands, expenses (including without limitation attorneys’
fees), judgments, losses or other liabilities of any kind or nature whatsoever
arising from or directly or indirectly related to any or all of this Release and
the conduct of the Executive hereunder, including without limitation any
material breach or failure to comply with any or all of the provisions of this
Release.

6. Restrictive Covenants. The Executive acknowledges and agrees that he shall
continue to be bound by all surviving covenants set forth in the Employment
Agreement, which are hereby incorporated by reference.

 

4



--------------------------------------------------------------------------------

7. Severability. If any provision of this Release shall be found by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, then
such provision shall be construed and/or modified or restricted to the extent
and in the manner necessary to render the same valid and enforceable, or shall
be deemed excised from this Release, as the case may require, and this Release
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
this Release so that, once modified, this Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.

8. Waiver. A waiver by the Company of a breach of any provision of this Release
by the Executive shall not operate or be construed as a waiver or estoppel of
any subsequent breach by the Executive. No waiver shall be valid unless in
writing and signed by an authorized officer of the Company.

9. Miscellaneous Provisions.

a. Representation. The Executive represents and certifies that he has carefully
read and fully understands all of the provisions and effects of this Release,
has knowingly and voluntarily entered into this Release freely and without
coercion, and acknowledges that on March 21, 2016, the Company advised him to
consult with an attorney prior to executing this Release and further advised him
that he had 45 calendar days within which to review and consider this Release.
Executive understands that he can waive the 45-day period to evaluate and
consider this Agreement and that, if he signs this Release in less time, he has
done so voluntarily in order to obtain sooner the benefits under this Release.
The Executive is voluntarily entering into this Release and no member of the
Company Group nor any other Released Parties made any representations concerning
the terms or effects of this Release other than those contained in this Release
itself and the Executive is not relying on any statement or representation by
the Company or any other Released Parties in executing this Release. The
Executive is relying on his own judgment and that of his attorney to the extent
so retained. The Executive also specifically affirms that this Release clearly
expresses his intent to waive fraudulent inducement claims, and that he
disclaims any reliance on representations about any of the specific matters in
dispute.

b. Revocation. The Executive acknowledges that he has 7 calendar days from the
date this Release is executed in which to revoke his acceptance of this Release,
and this Release will not be effective or enforceable until such 7-day period
has expired. To be effective, any such revocation must be in writing and
delivered to the Company’s principal place of business, Attn.: Arturo
Díaz-Abramo, on or before the 7th calendar day after signing and must expressly
state the Executive’s intention to revoke this Release.

c. Return of Property. By signing this Release, the Executive affirms having
returned to the Company all of the Company’s property that is in the Executive’s
possession, custody or control, including, without limitation, (a) all keys,
access cards, credit cards,

 

5



--------------------------------------------------------------------------------

computer hardware (including but not limited to all hard drives, diskettes,
compact disks, DVDs, electronic storage devices, and personal data assistants,
and the contents of all such hardware, as well as any passwords or codes or
instructions needed to operate any such hardware), computer software and
programs, data, materials, papers, books, files, documents, records, policies,
client and customer information and lists, marketing information, design
information, specifications and plans, data base information and lists, mailing
lists, notes, and any other property or information that the Executive has or
had relating to the Company Group (whether those materials are in paper,
electronic or computer-stored form or in any other form or medium), and (b) all
documents and other property containing, summarizing, or describing any
Confidential Information (as defined in the Employment Agreement), including all
originals and copies. The Executive affirms that he has not retained any such
property or information in any form, and will not give copies of such property
or information or disclose their contents to any other person.

10. Complete Agreement. This Release sets forth the entire agreement between the
parties and fully supersedes any and all prior agreements or understandings,
whether oral or written, between the parties pertaining to actual or potential
claims arising from the Executive’s employment with the Company or the
termination of the Executive’s employment with the Company; provided, however,
that all surviving covenants, obligations and rights arising under the
Employment Agreement, which are incorporated by reference herein, shall not be
superseded, shall be unaffected hereby, and shall remain in full force and
effect. The Executive expressly warrants and represents that no promise or
agreement which is not herein expressed has been made to him in executing this
Release.

11. No Pending or Future Lawsuits. The Executive represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the Released Parties. The
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Released Parties.

12. No Admission of Liability. The Executive understands and acknowledges that
this Release constitutes a compromise and settlement of any and all actual or
potential disputed claims by the Executive. No action taken by the Company Group
hereto, either previously or in connection with this Release, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company Group of
any fault or liability whatsoever to the Executive or any third party.

13. Reimbursement. If the Executive or his heirs, executors, administrators,
successors or assigns (a) is in breach of or breaches Paragraphs 1, 3, 4, 5, 6
or 9(c) of this Release, or (b) attempts to challenge the enforceability of this
Release, or (c) files a charge of discrimination, a lawsuit of any kind or
nature against one or more of the Released Parties, or a claim of any kind or
nature against one or more of the Released Parties, the Executive or his heirs,
executors, administrators, successors or assigns shall be obligated to tender
back to the Company, as a contractual remedy hereunder, all payments made to him
or them under this Release, or any amount of actual damages proven by the
Company, if greater. Further, the Executive shall indemnify and hold harmless
the Released Parties from and against all liability,

 

6



--------------------------------------------------------------------------------

costs and expenses, including attorneys’ fees, arising out of said breach,
challenge or action by the Executive, his heirs, executors, administrators,
successors or assigns. The Company and the Executive acknowledge that the remedy
set forth hereunder is not to be considered a form of liquidated damages and the
tender back shall not be the exclusive remedy hereunder.

14. Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings involving
the Company Group, the Executive agrees to make himself available, upon
reasonable notice from the Company Group and without the necessity of subpoena,
to provide information or documents, provide declarations or statements to the
Company Group, meet with attorneys or other representatives of the Company
Group, prepare for and give depositions or testimony, and/or otherwise cooperate
in the investigation, defense or prosecution of any or all such matters.

15. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.

16. Governing Law. THIS RELEASE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PUERTO RICO, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF
PUERTO RICO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE COMMONWEALTH OF PUERTO RICO TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH OF PUERTO
RICO WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS RELEASE, EVEN IF
UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

17. Enforcement

a. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Release, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in San Juan, Puerto Rico (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association
then in effect. In any such arbitration proceeding the parties agree to provide
all discovery deemed necessary by the arbitrator. The decision and award made by
the arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on the parties for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof. The parties will share
equally all of the arbitrator’s and administrative fees and costs. Each party
shall bear its or his litigation

 

7



--------------------------------------------------------------------------------

costs and expenses. Upon the request of any of the parties, at any time prior to
the beginning of the arbitration hearing the parties may attempt in good faith
to settle the dispute by mediation administered by the American Arbitration
Association. The parties will share equally all of the mediator’s and
administrative fees and costs.

b. Waiver of Jury Trial. THE COMPANY AND THE EXECUTIVE EACH HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS RELEASE.

18. Execution of Release. This Release may be executed in counterparts, each of
which shall be considered an original, but which when taken together, shall
constitute one Release. The Release, to the extent signed and delivered by means
of a facsimile machine or by PDF File (portable document format file), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
originally signed version delivered in person. At the request of either party
hereto, the other party shall re-execute original forms hereof and deliver them
to all other parties.

PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have voluntarily signed this
Separation Agreement and General Release consisting of nine (9) pages effective
as of the date first written above.

 

EVERTEC GROUP, LLC By:  

/s/ Morgan M. Schuessler

Name:   Morgan M. Schuessler Title:   Chief Executive Officer

Signature:  

/s/ Alan Cohen Shoreman

  Alan Cohen Shoreman



--------------------------------------------------------------------------------

CONFIRMATION

March 31, 2016

EVERTEC, Inc.

EVERTEC Intermediate Holdings, LLC

EVERTEC Group, LLC

Cupey Center Building

Road 176, Kilometer 1.3

San Juan, Puerto Rico 00926

Attention: Corporate Secretary

 

  Re: Certain Resignation Matters

Please be advised that I hereby confirm as follows:

1. Effective as of March 31, 2016, I hereby resign from all positions held by me
as an executive/officer of EVERTEC, Inc. and any of its direct and indirect
subsidiaries and affiliates, including, but not limited to, EVERTEC Intermediate
Holdings, LLC and EVERTEC Group, LLC, and from all committees of board of
directors or board of managers, if applicable.

2. As of March 31, 2016, no Section 16 filings are due with respect to any
shares of common stock or other equity of EVERTEC, Inc. held beneficially or of
record by me.

3. I hereby waive the required notice of termination of employment, pursuant to
Section 3(g) of the Amended and Restated Employment Agreement dated October 13,
2014, and all requirements thereunder in its entirety.

 

By:  

/s/ Alan Cohen Shoreman

  Alan Cohen Shoreman